        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 1 of 37




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,                         )   CIVIL DIVISION
                                             )
                                  Plaintiff, )   No: 19-1481
                                             )
                     v.                      )   District Judge Christy Criswell Wiegand
                                             )
 CRANBERRY TOWNSHIP,                         )   ELECTRONICALLY FILED
                                             )
                                 Defendant. )    JURY TRIAL DEMANDED
                                             )


               DEFENDANT’S RESPONSE TO PLAINTIFF’S CONCISE
              STATEMENT OF MATERIAL FACTS IN OPPOSITION TO
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF 42)

       AND NOW, comes Defendant, CRANBERRY TOWNSHIP, by and through its attorneys,

MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN, TERESA O. SIRIANNI,

ESQUIRE and MORGAN M. J. RANDLE, ESQUIRE and files the within Response to Plaintiff’s

Concise Statement of Material Facts (ECF 42), as follows:

       1.     Tiffani Shaffer graduated from the Indiana University of Pennsylvania Police

Academy in November 2012. She then worked for the Butler County Sheriff’s office from

November 2012 to January 2017. While working for the Sheriff’s office, she also worked for the

Butler Community College campus police, and then as a patrol officer for Saxonburg Borough

(Shaffer 8:19-10:10) Def. Ex. L [Doc. 40-12]).

RESPONSE: Undisputed.
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 2 of 37




       2.        On January 9, 2017, Shaffer began working for Cranberry Township Police

Department as a patrol officer (Meyer 17:7-13, Def. Ex. O [Doc. 40-15]; Shaffer 8:19-22; 10:5-7

[Doc. 40-12]).

RESPONSE: Undisputed.



       3.        On the same day, Cranberry Township Police Department hired its only other

current female officer, Robin Mammarelli (Meyer 17:7-13 [Doc. 40-15]).

RESPONSE: Undisputed but incomplete. While Ms. Mammarelli is the only other current

female officer, the Township has employed other female officers prior to Ms. Mammarelli

and Plaintiff. See, e.g., Meyer 23:24-24:5; See Chief Meyer Declaration at Def.’s Ex. Y.



       4.        The Township employs 31 police officers, and three civilians that do clerical work

in the office (Meyer 13:12-14; 16:3-15 [Doc. 40-15]).

RESPONSE: Undisputed.            By way of further answer, this is more officers than the

Department employed between 2015-2017. See Meyer Declaration, Def.’s Ex. Y.



       5.        Shaffer, like all police personnel, ultimately reported to Chief Kevin Meyer (Meyer

11:12-17, Def. Ex. O [Doc. 40-15]).

RESPONSE: Undisputed.



       6.        Cranberry Township has no written policy for light duty or modified duty for patrol

officers (Meyer 18:8-13 [Doc. 40-15]).

RESPONSE: Undisputed.



                                                  2
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 3 of 37




       7.      Police employees who have worked light duty include Officers Mark Shields,

Jeffrey Kobistek, William Roberts, Rhonda Evanson, Michael Weleski; Sergeants Irvin and

Ahlgren; and Chief Meyer (Meyer 23:13-24:23, Def. Ex. O [Doc. 40-15]; see also Def. Ex. S-W

[Docs. 40-19 through 23]).

RESPONSE: Undisputed in part. Plaintiff’s footnote to this paragraph provides legal

conclusions as to who Ms. Shaffer is identifying as a comparator. Specifically, Plaintiff notes

that she will be using Officers Shields, Kobistek, Roberts and Evanson as her comparators.

Defendant, as set forth in its Brief in Support of Summary Judgment, disputes that Officer

Shields can serve as Plaintiff’s “comparator” given the great differential and

distinguishability of their respective caseloads, seniority and experience with the

Department.



       8.      In 2015, Officer Mark Shields had a work-related injury that made him unable to

perform some of the essential functions of his job as patrolman (Meyer 34:10-16, Def. Ex O [Doc.

40-15]; Shields 7:12-19, 34:2-10, Def. Ex. P [Doc. 40-16]).

RESPONSE: Undisputed.



       9.      While on light duty, Shields was unable to perform arrests, fire a weapon, transport

prisoners, pursue fleeing suspects, or lift a certain amount of weight (Shields 7:20-8:23).

RESPONSE: Undisputed.




                                                 3
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 4 of 37




       10.       At that time of his light duty, Shields was supervised by Chief Meyer and Sergeant

Mascellino (Shields 5:24-6:7).

RESPONSE: Undisputed, but this citation is incomplete. This citation refers to testimony

regarding Shields’ current reporting to Corporal William Och, Sergeants Ahlgren and

Mascellino, and the Chief. Officer Shields did not testify at this citation whether the same

individuals supervised him during his light duty.



       11.       Prior to Shields being released to work light duty, Defendant’s Human Resources

Department described the following light duty activities to his physician’s office:

                Handle and document telephone calls on station that would otherwise require a duty

                 officer’s response.

                Handle and document walk-in complaints that would otherwise require a duty

                 officer’s response. These can be handled through the reception window.

                Correct and merge addresses in the RMS.

                Conduct any relevant or required on-line training.

(Email re Mark Shields Dated 8/7/15, Plt. Ex. 5).

RESPONSE: Undisputed, though this document is one that speaks for itself and should be

read as a whole.




                                                  4
           Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 5 of 37




        12.    Shields’ light duty work included listening to the radio and helping officers on the

road (Shields 10:20-11:7); making call requests, id. at 11:8-12; working on PICS cases, id. at

11:13-12:4; assisting walk-ins, id. at 12:5-14, pre-populating information on other officers’

reports, id. at 12:17-13:6, and doing civil fingerprinting, id. at 40:7-11.

RESPONSE: Undisputed, and notably, the same type of tasks Plaintiff performed on light

duty.



        13.    Shields was permitted to attend court while on light duty (Meyer 37:10-15 [Doc.

40-15]).

RESPONSE: Disputed. To the contrary, Chief Meyer testified that he thought Shields had a

court appearance or two while on light duty. However, Officer Shields testified that he could

not remember whether he went to court while on light duty. Shields Depo., 21:9-11, Def. Ex.

“P.”



        14.    Shields was able to keep himself busy while on light duty for 40 hours a week and

contributed meaningful police work during that time (Shields 23:25-24:7 [Doc. 40-15].

RESPONSE: Disputed as stated. To the contrary, Shields’ testimony specifically notes that

he did not start at 40 hours a week, though he was eventually able to get to that. Shields,

24:4-25:14. Further, when Shields was first placed on light-duty on September 29, 2015,

there was no work available for him to complete within his restrictions until October 22,

2015. See ¶35 of Defendant’s Concise Statement of Material Facts (ECF 39), and Undisputed

by Plaintiff in Response at ECF 41.




                                                  5
         Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 6 of 37




       15.     Officer Roberts was on light duty for work related injuries in both February 2013

and May 2015 (Meyer 41:11-13, 42:13-23 [Doc. 40-15]; Defendant’s Supplemental Answers to

Interrogatories No. 5, Plt. Ex. 3).

RESPONSE: Undisputed.



       16.     On both occasions, Roberts was unable to perform the essential functions of his job

as patrolman (Meyer 45:14-17 [Doc. 40-15]).

RESPONSE: Undisputed.



       17.     Chief Meyer was involved in assigning the duties to Roberts in 2015 (Meyer 43:22-

44:2; 47:9-13 [Doc. 40-15]).

RESPONSE: Undisputed but incomplete. Chief Meyer testified that former Public Safety

Director, Jeff Schuller, could have also been involved in assigning duties to Roberts in 2015.

Meyer, 43:11-44:22.




                                                6
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 7 of 37




       18.     On August 7, 2015, Chief Meyer sent Roberts a letter stating:

               You will be working 8am-4 pm, M-F in a light duty capacity, consistent
               with your release to return to work issued by PA [redacted] dated July 23,
               2015. Your responsibilities will include answering phones and handling
               walk-in complaints as well as any other general office duties that can be
               completed in a sedentary fashion.

(Letter to W. Roberts dated August 7, 2015, Plt. Ex. 7).

RESPONSE: Undisputed but misleading and incomplete. Plaintiff neglects to include the

entirety of this letter, which specifically includes indication that “[a]lthough we expect to

have you work in this manner until you are cleared and return to full duty, remember that

there is no guarantee of permanent light duty work and the opportunity may cease at any

time.” See. Plt. Ex. 7.



       19.     During his light duty in 2015, Roberts answered phones, filled in for clerical staff,

managed walk-in complaints, and assisted other officers (Meyer 47:17-48:9 [Doc. 40-15]).

RESPONSE: Undisputed but incomplete. Chief Meyer also incorporated in Roberts’ 2013

light duty work availble creating and attaching documents to the Department’s records

management system, and assisting the fire company with their record system and alarm

billing (Meyer, 45:18-48:3). In any event, notably, the averments of this paragraph set forth

the same tasks Plaintiff was assigned.



       20.     Kobistek was first on light duty January 2015 to May 2015 (Meyer 58:8-12 [Doc.

40-15]; Kobistek Timesheets, Def. Ex. U [Doc. 40-21]).

RESPONSE: Disputed. Kobistek was on modified duty between February 8, 2015 and

March 24, 2016. See Chief Meyer’s Declaration, Def. Ex. Y.



                                                 7
          Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 8 of 37




        21.      On February 5, 2015, Defendant’s Human Resources department sent Kobistek a

letter, stating, inter alia:

        Given the information obtained from your physician, Chief Meyer has identified
        temporary light duties consistent within [sic] your restrictions. Since you are not
        capable of performing the essential duties and functions of a police officer, even
        with reasonable accommodations, this job involves performing administrative
        duties such as handling and documenting calls on station that would otherwise
        require a duty officer's response, report filing, data entry, and corrections and
        merging addresses in the RMS.

(Letter to J. Kobistek dated February 5, 2015, Plt. Ex. 8).

RESPONSE: Undisputed but incomplete. Plaintiff’s Exhibit 8 is a document that speaks for

itself and should be read as a whole.



        22.      On February 18, 2015, Chief Meyer distributed a memo stating that Kobistek would

work Monday through Friday each week for four-hour shifts; and was permitted to handle phone

calls, walk-in complaints, and merge addresses on the RMS computer system (Memorandum re

Kobistek, Def. Ex. E [Doc. 40-5 at 2]).

RESPONSE: Undisputed but incomplete. Exhibit E also notes that Kobistek would be doing

MIST training for 2014 and 2015, and would not be providing fingerprinting services while

on light duty. See Def. Ex. “E.”



        23.      While on light duty, Kobistek also focused on completing his in-service training

(Meyer 67:3-10 [Doc. 40-15]).

RESPONSE: Undisputed. As noted in response to Paragraph 22, Kobistek worked to

complete his 2014 and 2015 MIST training. See Def. Ex. “E.”



                                                 8
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 9 of 37




       24.     Kobistek was on light duty a second time beginning January 2016. See Kobistek

Timesheets.

RESPONSE: Undisputed.



       25.     Officer Rhonda Evanson sustained a work-related injury that made her unable to

perform the full functions of a patrol officer (Meyer 76:22-77:7 [Doc. 40-15]).

RESPONSE: Undisputed. Officer Evanson’s light duty was June 2013 through November

2014, when the Department still employed a Public Safety Officer who oversaw assignments

to light duty officers, rather then Chief Meyer overseeing these assignments.



       26.     On February 24, 2014, Chief (then-Lieutenant) Meyer distributed a memo stating

that Evanson would work Monday, Wednesday, and Friday from 8:00 am to 3:00 pm, and was

permitted to handle phone calls, walk-in complaints, and merge addresses on the RMS computer

system (Memorandum re Evanson, Def. Ex. E [Doc. 40-5 at 1]).

RESPONSE: Undisputed but incomplete. Exhibit E also notes that Officer Evanson is not to

provide fingerprinting services while on light duty. Also, Exhibit “E” is a document that

speaks for itself and should be read as a whole.




                                                9
          Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 10 of 37




          27.   While on light duty, Officer Evanson corrected and merged addresses in the RMS

system, and handled phone calls, documents, and walk-in complaints (Meyer [Doc. 40-15] 80:17-

81:11).

RESPONSE: Undisputed but see Response to number 26 for complete recitation of Officer

Evanson’s duties.



          28.   On or around April 11, 2018, Shaffer told Stacy Goettler, Human Resources

Manager, that she suspected she was pregnant, and inquired about a light duty policy (Shaffer

11:18-12:1, Def. Ex. L [Doc. 40-12]).

RESPONSE: Undisputed.



          29.   Goettler told Shaffer there was no light duty policy (Shaffer 12:15-18).

RESPONSE: Undisputed.



          30.   On or around May 14, 2018, Shaffer told Chief Meyer that she was pregnant

(Shaffer 12:1-3).

RESPONSE: Undisputed.




                                                10
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 11 of 37




       31.      Meyer said he would base any light duty assignments on what Shaffer’s doctor

recommended or restricted, when that time arose (Shaffer 15:9-17).

RESPONSE: Undisputed but incomplete. The Department handles all light and modified

duty requests the same based upon the Chief’s discretion and doctor’s recommendations.

Ex. N, S. Goettler’s Deposition, 11:23- 12:20; Ex. L, Ms. Shaffer’s Deposition, 12:4-18; 17:17-

18; Ex. O, K. Meyer’s Deposition, 18:8- 23:7.



       32.      With Shaffer’s approval, Goettler faxed Shaffer’s doctor a list of essential duties,

which was returned with her doctor’s notes on it indicating what duties Shaffer could continue

performing on light duty (Goettler 19:20-20:20, Def. Ex. N [Doc. 40-14]; Shaffer 25:5-11 [Doc.

40-12]; Essential Duties List, Def. Ex. B [Doc. 40-2]).

RESPONSE: Undisputed.



       33.      The list of duties Shaffer was permitted to continue performing included: prepare

investigative and other reports; interview and obtain statements from witnesses and suspects;

attend court proceedings; endure verbal and mental abuse in an antagonistic environment; and

process arrested suspects through taking photographs and fingerprints, among other duties. (Doc.

40-2 at 1-2).

RESPONSE: It is undisputed that the list of duties notes the within as permissible in Ex. B,

however, it is disputed that they are consistent with the other tasks noted as impermissible

by Ms. Shaffer’s medical provider, or are consistent with the way other light duty employees

were treated.




                                                 11
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 12 of 37




       34.     During a phone call with Meyer and Goettler regarding the essential duties list,

Meyer told Shaffer he would not permit her to do light duty hours in the office taking phone calls

and walk-in complaints (Shaffer 63:22-64:5 [Doc. 40-12]).

RESPONSE: Disputed. To the contrary, Ms. Shaffer testified that Chief Meyer said he

would not have her sitting in the office waiting for those types of calls and complaints to come

in. Shaffer, 63:22-64:5. Shaffer did perform these tasks, (Id. at 65:9-66:16, 73:14-74:4) as

did other light duty officers, when they arose in the course of doing other light duty work.



       35.     However, the only times on light duty that Shaffer was permitted to handle phone

calls and walk-in complaints was when she was scheduled to fill in for clerical staff while they

were on vacation (Shaffer 65:9-66:7 [Doc. 40-12]).

RESPONSE: Disputed. Shaffer did perform these tasks outside of when clerical staff were

on vacation, when the tasks were available in addition to other light duty work, i.e., where

Plaintiff was not just sitting waiting for such tasks. Shaffer, 65:9-66:16, 73:14-74:4.



       36.     During the same call, Meyer said that Shaffer could do Pennsylvania Instant Check

System (PICS) investigation cases, civil and criminal fingerprints, and community policing events

(Shaffer 63:1-17).

RESPONSE: Disputed as to this citation. This citation relates to duties that Plaintiff felt she

could perform and the corresponding discussion, not specifically what Plaintiff was assigned.

See Shaffer at 62:21-63:17. However, it is not disputed that Plaintiff did perform these tasks.




                                               12
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 13 of 37




       37.      Shaffer was not given a set schedule with her light duty hours. Instead, Meyer often

scheduled Shaffer to work with 24-48 hours advance notice (Shaffer 95:21-24; 150:2-11 [Doc. 40-

12]). See also Emails, Def. Ex. H [Doc. 40-8] at 14, 34, 40, 57, 58, 64.

RESPONSE: Disputed. Plaintiff’s own testimony establishes that she was in fact given a

schedule approximately a week in advance. Shaffer, 38:24-39:4; 97:18-24; 94:4-7; 96:5-18.



       38.      On July 2, 2018, Shaffer filed a charge of discrimination with the EEOC as a result

of the limited working hours she was afforded compared to other officers previously on light duty

(Original EEOC Charge and Inquiry, Plt. Ex. 10).

RESPONSE: Undisputed, though the document speaks for itself and the Township cannot

speculate about why Shaffer filed her Charge. Also, the Township did not receive a copy of

Plt.’s Ex. 10 on the same date.



       39.      On July 13, 2018, Defendant received notice of Shaffer’s EEOC charge (Def. Ex. I

[Doc. 40-9]).

RESPONSE: Undisputed, however, the Defendant’s Notice was much more limited in detail

than the Charge filed by Plaintiff, such that Defendant had no specific information about the

claim on the July 13, 2018 date. Compare Def. Ex. I which is what the Township received

with Plt. Ex. 10.




                                                 13
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 14 of 37




       40.      On July 26, 2018, less than two weeks after the Township received notice of Ms.

Shaffer’s EEOC charge, Meyer, Goettler and Shaffer attended a meeting at Chief Meyer’s request

(Meyer 136:11-16, Def. Ex. O [Doc. 40-15]; Shaffer 93:6-10, Def. Ex. L [Doc. 40-12]).

RESPONSE: It is not disputed that on July 26, 2018 Plaintiff, Chief Meyer and Stacy

Goettler attended a meeting.



       41.      At the meeting, Meyer and Goettler asked Shaffer why she filed the EEOC charge,

and what they could do to remedy it (Shaffer 93:11-16; Meyer 135:6-24).

RESPONSE: The purpose of this meeting was to discuss Plaintiff’s schedule and work

availability, though as part of the meeting, Meyer and Goettler wanted to remedy Plaintiff’s

discontent as exhibited by filing the Notice of Charge which contained no detail as to what

Plaintiff felt were issues with her employment. Def. Ex. “I” and “R.”



       42.      In response, Shaffer stated that the situation could be remedied if she received a set

schedule as others had been given in the past, as well as 40 hours per week (Shaffer 93:21-94:3,

66:22-67:14).

RESPONSE: Undisputed but incomplete. Plaintiff stated that she filed the Charge because

she was given the advice to file it to “protect herself.” Def. Ex. “R.”




                                                 14
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 15 of 37




       43.     At the same meeting, Meyer explained that he would no longer allow Shaffer to do

criminal fingerprinting, even though the list of approved essential duties from her doctor permitted

fingerprinting (Meyer 148:14-149:2; Essential Duties List, Def. Ex. B [Doc. 40-2]).

RESPONSE: Disputed. As part of this meeting, Chief discussed the fingerprint detail and

how he was concerned about Plaintiff being in an environment with known criminals where

there is a potential for violence and the need to make an arrest. See Def. Ex. “R.” Other

officers have expressed similar concerns. Ex. P, M. Shields’ Deposition, 39:20-43:4. While

Plaintiff’s doctor had approved her to provide fingerprinting services, the doctor also

determined that Plaintiff was not able to make an arrest, such that Chief Meyer determined

that Plaintiff would not be able to do criminal fingerprinting. See Def. Ex. “R.” He still

allowed Plaintiff to do civil fingerprinting. See Def. Ex. “R.”



       44.     Meyer said that criminal fingerprinting was dangerous; however, there has never

been a violent incident during fingerprinting that Meyer is aware of (Meyer 153:8-12).

RESPONSE: Undisputed but irrelevant. It is common sense that a violent situation could

arise when taking a criminal suspect’s fingerprints, and simply because Chief Meyer is not

aware of an incident where it has happened, does not mean that it would not. Further,

Plaintiff herself admitted that she believed there was a situation during criminal

fingerprinting where a criminal suspect ended up having to be subdued. Shaffer, 87:16-23.

Other officers to which Plaintiff is attempting to compare herself agree that criminal

fingerprinting is unwise for light duty people to do. Ex. P, M. Shields’ Deposition, 39:20-43:4.




                                                15
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 16 of 37




       45.     The June 22 letter approving light duty specifically stated, “you have been cleared

to perform fingerprinting detail as it is scheduled” (Def. Ex. C [Doc. 40-3]).

RESPONSE: Undisputed, but Exhibit C is a document that speaks for itself and should be

read as a whole. Additionally, see responses to 43-44.



       46.     Meyer told Shaffer that he was previously able to give Shields full time duty

because he had enough experience to work in the detective’s office (Shaffer 34:12-22).

RESPONSE: Undisputed but incomplete. Meyer was clear in his testimony that Shields’

work in the detective’s office was “an assignment that we would have for somebody that has

some time under their belt” and Shields did this because “he was the most senior officer –

tenured officer on the force as a patrolman.” (Meyer 143:16-144:13).



       47.     Meyer testified that Shields’ work in the detective’s office included answering

phones and handling walk-in complaints (Meyer 35:14-21).

RESPONSE: Disputed as stated. This citation to the record is about answering phones and

handling walk-in complaints outside of his work with the detective’s office, which were

“incidental” in nature. (Meyer 35:14-21; 112:1-9).




                                                16
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 17 of 37




       48.     However, Shields has sworn that he did not work in the detective’s office while on

light duty (Shields Declaration ¶¶1-3, Plt. Ex. 2); see also Shaffer [Doc. 40-12] 33:19-34:4.

RESPONSE: Undisputed that this repeats Shields’ statement in his Declaration which

Plaintiff just produced but disputed as to the truth of the content of the statement. In any

event, whether Shields worked in the detective’s office is an irrelevant immaterial fact in this

case, as set forth in Defendant’s Reply to Plaintiff’s Brief in Opposition.



       49.     At the meeting, Shaffer asked Meyer if she could work with Corporal Och with

burning DVDs per Och’s request (Shaffer 76:1-4; Meyer 139:1-11).

RESPONSE: Undisputed.



       50.     Meyer later talked to Corporal Och, and decided not to allow Shaffer to burn DVDs,

claiming she lacked the necessary experience (Meyer 139:12-140:2).

RESPONSE: Disputed as stated. Chief Meyer determined not to circumvent the security

clearance required to burn DVDs based on Plaintiff’s minimal tenure with the Department.

Patrol officers are not given the task of burning DVDs and rather this is handled by Sergeant

Alghren and Corporal Och who have the necessary security clearances to do so. Ex. O, K.

Meyer’s Deposition, 139:6-141:7; See Meyer’s Declaration at Def.’s Ex. Y.




                                                17
          Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 18 of 37




          51.   At the meeting, Shaffer asked Meyer if she would work in the detective’s office,

but he said she did not have five years of necessary experience (Shaffer 78:4-7; Meyer 144:8-15).

RESPONSE: Undisputed but incomplete. The Chief spoke with Sergeant Irvin about Ms.

Shaffer helping in the Detective’s office but Irvin advised that work wasn’t available at the

time. Ex. O, K. Meyer’s Deposition, 145:7-19. The Chief requested that Irvin let him know

if any work became available for Ms. Shaffer. Ex. O, K. Meyer’s Deposition, 145:7-19,

147:13-148:8.



          52.   Meyer could have made an exception to the general practice that a patrol officer

works for five years before being permanently placed in the detective’s office (Meyer 144:14-

145:8).

RESPONSE: Undisputed but irrelevant. Plaintiff’s burden in this matter is to establish that

she was treated differently than others similar in the ability or inability to work. Plaintiff

has not produced any evidence that other light duty patrol officers without five years

experience were given an “exception” to work in the detective’s office.




                                               18
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 19 of 37




       53.     After the July 26 meeting, Meyer cut previously approved duties from Shaffer’s

workload, such as phone calls, walk-ins, fraud investigations, identity theft investigations, PICS

cases, and criminal fingerprinting (Shaffer 109:6-13; 111:13-19).

RESPONSE: Disputed. Plaintiff’s testimony is clear that the reason these were limited was

because they “include court,” which would require the officer to either be in uniform (which

Plaintiff was not comfortable with, Shaffer 85:20-86:6) or required that the individual be

accompanied with a uniformed police officer which would be double paying for the same

duties and a waste of taxpayer funds (Shaffer, 111:13-113:15; Meyer, 118:8-24); See also,

Shaffer 109:6-13; 111:13-19.



       54.     Chief Meyer removed Shaffer’s ability to take walk-in and phone call requests even

on the days that she was already working in the receptionist’s office. (Shaffer 111:13-112:2, Def.

Ex. L [Doc. 40-12]; Shaffer’s Answer to Interrogatory No. 4, Def. Ex. F [Doc. 40-6]).

       RESPONSE: Undisputed but incomplete. Chief Meyer was clear that the reason for

this was because he couldn’t have “somebody sitting around waiting for walk ins and phone

requests to come in, just to sit there. I -- I need to find some meaningful work for her to be -

- to be doing.” Meyer, 141:8-23. He also noted that “there’s limited amount of calls that

come in, and that’s one of the responsibilities of [full duty patrol officers], is to come in and

take those calls.” Meyer, 142:3-10.




                                               19
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 20 of 37




       55.     Without the ability to take walk-ins, phone calls, fraud investigations, identity theft

investigations, and PICS cases, Shaffer was also unable to continue performing other duties such

as follow up investigations, and would no longer be permitted to attend court (Shaffer 111:23-

112:2; 117:21-24).

RESPONSE: Undisputed that Plaintiff made this statement, but the truth of the same is

disputed. In addition, Plaintiff generally did not attend court while on light duty due to the

requirement of wearing a uniform or being accompanied by a uniformed officer which would

have required double paying out of taxpayer funds. See response to 53. Plaintiff went to

court on two occasions during light duty, one of which was pre-scheduled, and one of which

was based on a case that happened prior to her light-duty. Shaffer, 109:14-110:1.



       56.     Before the July 26 meeting, Shaffer worked an average of 29.7 hours each week for

the first 5 weeks she was on light duty. See Doc. 40-23 at 3-7.

RESPONSE: Undisputed to the extent the documents to which Ms. Shaffer refers speak for

themselves. Disputed to the extent Ms. Shaffer is alleging that she received less light duty

hours than other officers on light duty. See ECF 39 at 70-74. A summary of the hours

Plaintiff actually worked is as follows:

      6/10/18-6/23/18: Regular Hours 3+12= 15

      6/24/18-7/7/18: Regular Hours: 20+24=44

      7/8/18-7/21/18: Regular Hours: 16+4+39.5=59.5

      7/22/18-8/4/18: Regular Hours: 33+4+7=44

      8/5/18-8/18/18: Regular Hours: 24+40=64

      8/19/18-9/1/18: Regular Hours: 14+40=54


                                                 20
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 21 of 37




       9/2/18-9/15/18: Regular Hours: 8=8

       9/16/18-9/29/18: Regular Hours: 8+2=10

       9/30/18-10/13/18: Regular Hours: 4.5+16=20.5

       10/14/18-10/27/18: Regular Hours: 8 =8

       10/28/18-11/10/18: Regular Hours: 24+13.5 = 37.5

       11/11/18-11/24/18: Regular Hours: 8+16=24

       11/25/18-12/8/18: Regular Hours: 24=24

       12/9/18-12/15/18 (1 week): Regular Hours: 8=8

Defendant does not include holiday, vacation, sick, bereavement or compensatory hours

because the same do not reflect actual hours worked and should not be included in any

comparisons of hours. These hours reflect hours actually worked by Plaintiff while on light

duty.   Plaintiff was paid for additional hours where she used holiday, vacation, sick,

bereavement or compensatory time, though those numbers are not reflected in these

calculations.




                                             21
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 22 of 37




       57.     After the July 26 meeting, Shaffer worked an average of 14.9 hours each week for

the remaining 21 weeks of her light duty. See Def. Ex. W (Doc. 40-23) at 8-28.

RESPONSE: Disputed but irrelevant. See response to number 56. Defendant disputes

Plaintiff’s insinuation that this change was related to Plaintiff’s Charge, and rather, again

note that in early September 2018 the Township granted a request by Ms. Shaffer to invoke

a two week notice for schedule changes as provided by the Department’s Collective

Bargaining Agreement. See Exhibit “K” September 6, 2018 Letter. Invoking the two week

notice period forced the Chief to restrict her duties further than her doctor’s

recommendations because he could only schedule her for work he was aware of two weeks

in advance. Ex. O, K. Meyer’s Deposition, 182:12-21.

       Defendant additionally disputes that these calculations are relevant to the instant

inquiry before the Court. Plaintiff’s burden is to prove that she was treated differently than

others similarly situated in their ability or inability to work. Defendant provided Plaintiff

with light duty hours as best it could, that fit within Plaintiff’s medical restrictions. Plaintiff

has not cited to any body of law that establishes that she is entitled to 40 hours of light duty

per week. The inquiry into the number of hours that Plaintiff got on light duty is dependent

on the work available at the time. See ECF 39 at 70-74.




                                                22
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 23 of 37




       58.    After deducting the hours that Chief Meyer had already prescheduled for Shaffer

before she filed her EEOC charge, Shaffer worked an average of 10.3 hours per week for the

remaining 21 weeks of her light duty. Compare id. with Chief Meyer Emails, Def. Ex. H at 1.

RESPONSE: Disputed and immaterial. See Response to 56-57; ECF 39 at 70-74.



       59.    The Collective Bargaining Agreement (“CBA”) between the Township and the

police union provides:

       The Township shall post schedules for six (6) weeks of work at least two (2) weeks prior
       to the effective date of said schedule. Two weeks' notice shall be provided of any schedule
       changes, except in the case of an emergency or other circumstances beyond the Township's
       control.

       (CBA Excerpt, ¶ 8.1(a), Plt. Ex. 9)

RESPONSE: Undisputed. The CBA is a document that speaks for itself and should be read

as a whole.



       60.    In early September 2018, Shaffer contacted two people in the union about the two-

week provision in the CBA (Shaffer 98:3-12 [Doc. 40-12]).

RESPONSE: Undisputed that Plaintiff made this statement, but Defendant is without

knowledge of the accuracy of the same. Defendant is not aware of any party disputing that

Plaintiff invoked the referenced provision of the CBA.           Regardless, this averment is

immaterial and is not dispositive to the issues in the case.




                                               23
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 24 of 37




       61.    The union individuals spoke to Chief Meyer, who agreed to follow the CBA by

giving Shaffer two weeks’ notice of her schedule (Shaffer 99:3-10 [Doc. 40-12]); September 6,

2018 Letter, Def. Ex. K [Doc. 40-11]).

RESPONSE: Undisputed.



       62.    Shaffer believed that applying this provision would afford her a set schedule in

advance (Shaffer 99:14-21).

RESPONSE: Undisputed that Plaintiff made this statement, but the substantive allegations

behind the stament are disputed, and are further, speculative.



       63.    However, after raising the provision, the only days Shaffer was scheduled to work

in advance were the days that the office staff were on vacation (Shaffer 99:22-100:4; see also

Emails, Def. Ex. H [Doc. 40-8] at 1-5).

RESPONSE: Disputed. Shaffer’s testimony about office staff vacation related to her being

scheduled on days in June, not after invoking the two week provision in September. See

Shaffer 99:22-100:4. Additionally, see response to 56, wherein Plaintiff did work light duty

hours following her invoking the two weeks notice provision.




                                             24
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 25 of 37




       64.    Meyer discontinued calling Shaffer to fill in for employees who called off, even

though the union sees this as acceptable practice and an exception to the two-week notice rule

(Shaffer 146:4-147:8, Def. Ex. L [Doc. 40-12); (Meyer 168:23-169:5, Def. Ex. O [Doc. 40-15]).

RESPONSE: Undisputed that Plaintiff made this statement, but disputed as to the accuracy

of the same. This is a self-serving statement by Plaintiff speculating as to how the union

would treat a specific instance, without any actual knowledge or proof of the same.



       65.    In fact, adding shifts to Shaffer’s schedule with less than two-week’s notice is

permitted when the change is voluntary (Mascellino 44:16-23, Def. Ex. M [Doc. 40-13]).

RESPONSE: Undisputed that Mascellino made this statement but disputed as to the

accuracy of the same. Again, this is a speculative statement by someone without actual

knowledge or authority on how the union would treat a specific instance. Moreover, Plaintiff

made clear that she had invoked the two week provision under the CBA.



       66.    Officer Mark Shields had a different experience when invoking the two-week

notice rule in the CBA. After he did so, he was scheduled 8 hours each day, 5 days each week, for

the remainder of his light duty (Shields [Doc. 40-16] 30:14-15; 31:23-32:2; 37:20-24); see also

Shields’ Time Sheets beginning 11/15/2015, Def. Ex. S [Doc. 40-19] at 5-10).

RESPONSE: Disputed as stated. The record is clear that Shields was not given light duty

work or a schedule when there was no work. The record is also clear that Shields’ light duty

assignments became more intensive such that he was able to occupy himself with light-duty

tasks for a full work week. It is disputed that this was because of, or in any way related to,

his invocation of the two week provision.



                                               25
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 26 of 37




       67.     Shields’ schedule was set every two weeks so that he knew in advance when he

would be working (Meyer 40:3-11).

RESPONSE: Disputed as stated. Chief Meyer’s testimony specifically states that they were

continually evaluating what work was available for Shields. Meyer 40:3-11.



       68.     Officers’ time sheets show the hours that they actually worked, as well as hours

that they took off due to vacation, sick, and comp time. If an officer takes vacation, sick, and comp

hours, those hours were available for the officer to work, but the officer took off by choice (Shaffer

Declaration ¶1, Plt. Ex. 1). All “available hours” referenced below reference hours actually

worked, plus hours available but not used due to the officers’ choice.

RESPONSE: Disputed. Plaintiff’s Declaration on this issue is a self-serving, speculative

statement made in an effort to distort that facts of the case. An officer’s vacation and

compensatory time can be taken to augment hours worked at the officer’s convenience. See

Meyer Declaration, Def.’s Ex. Y. Moreover, the relevant comparison is the number of light

duty hours provided/worked as opposed to comparing more senior officers who had more

time banked to use to augment their hours.




                                                 26
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 27 of 37




       69.     While Shaffer was on light duty, she was not permitted to take sick time for hours

she was not scheduled to work. Rather, she could only take sick time if she had to miss a scheduled

day of work due to illness (June 22, 2018 Letter, Def. Ex. C [Doc. 40-3]; Goettler 26:13-23, Def.

Ex. N [Doc. 40-14]).

RESPONSE: Undisputed. This is the exact nature of what sick time is and employees are

unable to use sick time when they are not scheduled to work. Exhibit C clarifies Plaintiff’s

sick time leave, indicating that she was to only use the time if she was actually sick due to

illness. Ms. Goettler’s testimony was that Plaintiff’s pregnancy did not qualify as a sickness,

such that Plaintiff was unable to use her sick time simply because of her pregnancy. Rather,

Plaintiff could use the sick time if she actually had an illness. Goettler 26:13-23.



       70.     During Shaffer’s 26.2 weeks of light duty, her available hours were an average of

16.7 hours per week per week. See Shaffer Time Sheets, Def. Ex. W (Doc. 40-23).

RESPONSE: Disputed. See Response to 56. During Plaintiff’s 27 weeks of light duty she

took 16 hours of sick leave, including 8 hours during the pay periods of each 8/19/18-9/1/18

and 11/11/18-11/24/18.



       71.     During Shaffer’s light duty period, there were four weeks where she was scheduled

zero hours. See Doc. 40-23 at 13, 20, 25, 28.

RESPONSE: Undisputed, generally. It is disputed that p. 28 of ECF 40-23 constituted a light

duty period for Plaintiff. By way of further response, Plaintiff was assigned work as it was

available within her restrictions.




                                                27
          Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 28 of 37




          72.   During Shaffer’s light duty period, there were seven weeks where she was

scheduled between two and eight hours. See Doc. 40-23 at 8, 14, 15, 16, 17, 19, 27.

RESPONSE: Undisputed, see answer to 56.



          73.   No other officer on light duty was scheduled for zero hours in any week, other than

while on leave or vacation. See Def. Ex. S through V (Doc. 40-19 to 22).

RESPONSE: Disputed and false. In response to Defendant’s statement that “[w]hen Officer

Shields was first placed on light-duty on September 29, 2015, there was no work available

for him to complete within his restrictions until October 22, 2015. Ex. X, Defendant’s

Answers to First Set of Interrogatories, p. 3[,]” Plaintiff responded “[u]ndisputed.” See ECF

41 at 35. Additionally, Kobistek did not work any light duty hours between 2/8/15 and

2/14/15 (Ex. U at pp. 1-2).



          74.   With the exception of Shields’ first week of light duty, no other officer on light

duty was scheduled for eight hours or less in any week. See Def. Ex. S through V (Doc. 40-19 to

40-22).

RESPONSE: Disputed, see response to 73. Plaintiff was assigned work as it was available

within her restrictions.




                                                28
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 29 of 37




       75.    Shields was on light duty for nine weeks and had an available hours average of 35.8

hours per week. See Def. Ex. S (Doc. 40-19).

RESPONSE: Disputed. As an initial matter, this “fact” is immaterial because each light duty

officer was provided light duty work as it was available and within their restrictions at that

specific time. In any event, Shields was on light duty between September 29, 2015 and

December 18, 2015, or 11.5 weeks total. Shields did not work any light duty, due to the lack

of availability, between September 29, 2015 and October 21, 2015. See ECF 41 at 35. During

his light duty, Shields actually worked 216.5 hours, or an average of 18.8 hours per week.

See ECF 40-19.



       76.    The beginning of Shields’ light duty period overlapped with Officer Roberts’ light

duty period, during which he and Roberts each worked four-hour shifts five days per week (Shields

24:10-25:5, Def. Ex. P [Doc. 40-16]).

RESPONSE: Generally, undisputed, however, see Ex. S and T for a more accurate depiction

of the hours worked by Shields and Roberts.




                                               29
         Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 30 of 37




         77.    Once Shields’ light duty stopped overlapping with Roberts’ light duty, he was

scheduled an average of 42.9 hours per week. See Shields Timesheets, Def. Ex. S (Doc. 40-19) at

4-10; see also Roberts Timesheets, Def. Ex. T, Doc. 40-20 (showing no hours as of November 8,

2015).

RESPONSE: Disputed. As an initial matter, this “fact” is immaterial because each light duty

officer was provided light duty work as it was available and within their restrictions at that

specific time. In any event, Ex. S is a document that speaks for itself and should be read as

a whole. Between 11/8/15 and December 18, 2015, or 7 weeks total, Shields actually worked

176.5 hours, or an average of 25.2 hours per week. This does not include Shields’ first several

weeks on light duty in which he worked zero hours due to no light duty work being available.

See 75 above.



         78.    During Roberts’ light duty period, his available hours were an average of 43.1 hours

per week (Meyer 51:18-22 [Doc. 40-15]; Def. Ex. T [Doc. 40-20]).

RESPONSE: Disputed. As an initial matter, this “fact” is immaterial because each light duty

officer was provided light duty work as it was available and within their restrictions at that

specific time. In any event, Exhibit T is a document that speaks for itself and should be read

as a whole. Roberts actually worked 529.5 hours over 14.5 weeks, averaging 36.5 hours per

week.




                                                 30
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 31 of 37




       79.    During Kobistek’s light duty period, his available hours were an average of 22.9

hours each week. See Def. Ex. U (Doc. 40-21).

RESPONSE: Disputed. As an initial matter, this “fact” is immaterial because each light duty

officer was provided light duty work as it was available and within their restrictions at that

specific time. In any event, Ex. U is a document that speaks for itself and should be read as

a whole. Between February 2015 and March 2016, Kobistek actually worked approximately

382.5 hours over 22 weeks, averaging 17.4 hours per week.



       80.    Evanson was on light duty for 44.2 weeks and worked an average of 22 hours per

week. See Def. Ex. V.

RESPONSE: Disputed. As an initial matter, this “fact” is immaterial because each light duty

officer was provided light duty work as it was available and within their restrictions at that

specific time. In any event, Ex. V is a document that speaks for itself and should be read as

a whole. Between June 2013 and November 2014, or 44 weeks total, Evanson actually

worked 709 hours, or an average of 16.1 hours per week.




                                                31
          Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 32 of 37




          81.   For the last 40 weeks of her light duty period, Evanson worked a set schedule of

three seven-hour days. See Def. Ex. V (Doc. 40-22) at 9-48.

RESPONSE: Disputed. As an initial matter, this “fact” is immaterial because each light duty

officer was provided light duty work as it was available and within their restrictions at that

specific time. In any event, Ex. V is a document that speaks for itself and should be read as

a whole. To the contrary, while Ms. Evanson often worked three seven-hour shifts, this was

not always the case. See Ex. V at pp. 9-14, 30, 34, 39.




          82.   The light duty treatment of the various officers can be summarized as follows:

Officer           Average           Total Hours       # of weeks        Lowest hours       Set schedule?
                  Available                                             per week
                  Hours per                                             (non-vacation/
                  week                                                  leave)
Shaffer           16.7            Worked: 420.5       26.2              0                  No
                                  Time Used
                                  16
                                  436.5 Total
Evanson         22                Worked: 709         44.2              10                 Yes
                                  Time Used:
                                  267=
                                  976 Total
Kobistek        22.9              Worked: 382.5       22.2              12                 Yes
                                  Time Used:
                                  125.5=
                                  508
Shields         35.8              Worked: 225.5       8.4               8 (first week) /   Yes
                                  Time Used:                            20 otherwise
                                  75=
                                  300.5 Total
Roberts         43.1              Worked: 529.5       14.5              11.5 (final        Yes
                                  Time Used:                            week) 22
                                  95=                                   otherwise
                                  624.5 Total
See Def. Ex. S-W (Doc. 40-19 to 23).



                                                32
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 33 of 37




RESPONSE: Disputed and immaterial. Disputed because it is not an accurate comparison

to review alleged “available” hours, and instead, the accurate method of comparison is actual

hours worked. See Response to ¶¶56-57 above. Immaterial because light duty is assigned

on a case-by-case basis depending on the work available at the time. Plaintiff was provided

with light duty work that fit her restrictions and was available at the time.

       Although Plaintiff’s recitation of “worked” hours and number of weeks are disputed,

even taking them as true, these average to the following:

      Shaffer: 420.5/26.2 = 16.05

      Evanson: 709/44.2 = 16.04

      Kobistek: 382.5/22.2 = 17.23

      Shields: 225.5/8.4= 26.85

      Roberts: 529.5/14.5= 36.52

See Def. Ex. S-W (Doc. 40-19 to 23).



       83.    During the time that Shaffer was on light duty, there were 4 PICS cases available.

(Def. Answer to Second Interrogatory No. 1, Plt. Ex. 4).

RESPONSE: Undisputed.



       84.    However, Shaffer was not permitted to work on PICS cases after the July 26

meeting (Shaffer 109:3-13, 117:14-24, Def. Ex. L [Doc. 40-12]).

RESPONSE: Undisputed.




                                               33
        Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 34 of 37




       85.     During the time that Shields was on light duty, he was assigned 4 PICS cases (Def.

Answer to Second Interrogatory No. 2, Plt. Ex. 4).

RESPONSE: Undisputed.



       86.     Defendant has received more “calls” in its RMS system each year since 2015, as

follows:

               2015 (Shields, Roberts, Kobistek light duty): 15,204

               2016 (Kobistek, Roberts light duty):17,009

               2017 (Weleski light duty): 19,257

               2018 (Shaffer light duty): 20,287

(Def. Answer to Second Interrogatory No. 3, Plt. Ex. 4).

RESPONSE: Undisputed but incomplete.                 The within citation solely provides the

corresponding calls with each year, and does not otherwise identify the individuals Plaintiff

has put in parenthesis which was not part of the original citation.



       87.     “Calls” include walk in complaints, phone call requests, court time, preparing

investigative reports, preparing as well as affidavits and warrants, and fingerprinting (Shaffer

Declaration ¶1, Plt. Ex. 1).

RESPONSE: It is not disputed that the listed items would constitute calls. However, this is

certainly not an exhaustive list and there are additional items that may constitute “calls.”




                                               34
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 35 of 37




       88.     The higher number of RMS calls that the Department receives, the busier the

Department is (Shaffer Declaration ¶2, Plt. Ex. 1).

RESPONSE: Disputed. While this statement by Plaintiff may appear to have facial merit, it

completely ignores the intricacy and complexity of calls that the Department receives.



       89.     In attempting to justify his decisions with respect to Shaffer’s light duty

assignments, Chief Meyer presented the following hypothetical:

       You know, I have two females that work -- that work for me. Both of them decided to get
       pregnant at the same time, and I have another office [sic] off on a traffic crash that he was
       off duty on and he broke his collarbone and now he's asking me for limited duty And then
       I have another officer at the same time is off with a -- an on duty injury. So now I have four
       people, and according to Tiffani's accounting I have to give them all 40 hours of work. It
       just doesn't make sense and it's not fair to the taxpayers of Cranberry Township (Meyer
       187:14-188:10)

RESPONSE: Undisputed that this was a hypothetical stated by Chief Meyer. Defendant

specifically agrees with Chief Meyer, in that Plaintiff has not given any proof within the law

that would require her to get 40 hours a week of light duty. To the contrary, Chief Meyer’s

hypothetical specifically supports Defendant’s defense that light duty assignments are on a

case-by-case basis and specifically depend on the work available on any given day in a police

department. Chief Meyer accurately sets forth Plaintiff’s unreasonable position in this case,

and explains one reason why Ms. Shaffer’s position is without merit and impossible to justify.




                                                35
       Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 36 of 37




       90.    However, at the time Shaffer was pregnant, no other police officers had any work

restrictions (Meyer 188:14-19 [Doc. 40-15]).

RESPONSE: Undisputed that no other officers had work restrictions during the same period

that Plaintiff did. However, it is disputed that the fact that no other individuals were also on

light duty has any bearing on the work available or which was provided to Plaintiff.

Plaintiff’s stance would require Chief Meyer to allow Plaintiff to work even when there was

no light duty work available, and thus waste taxpayer funds.



       91.    Chief Meyer was able to provide light duty to both Shields and Roberts at the same

time, with each being scheduled five days per week, four hours per day, such that they together

covered one eight-hour shift (Shields 9:12-14, 25:3-7, Def. Ex. P [Doc. 40-16]; Shields

Timesheets, Def. Ex. S [Doc. 40-19] at 1-4; Roberts Timesheets, Def. Ex. T [Doc. 40-20] at 25-

26).

RESPONSE: Undisputed but incomplete and irrelevant. This paragraph, while true, ignores

the fact that the work that came into the station that could be handled by a light duty officer

was higher than when Plaintiff was on light duty. Light duty assignments are provided on a

case-by-case basis, taking into account the workload available as well as the specific officer’s

restrictions and in part, preferences.




                                               36
         Case 2:19-cv-01481-CCW Document 49 Filed 03/19/21 Page 37 of 37




        92.      Once Roberts’ light duty ended, Shields was scheduled on light duty for eight hours

each day (Shields 25:9-14, Def. Ex. P [Doc. 40-16], Meyer 39:18-21, Def. Ex. O [Doc. 40-15];

Shields Time Sheets Def. Ex. S [Doc. 40-19] at 4-9).

RESPONSE: Generally, undisputed. However, Plaintiff ignores the fact that the work that

came into the station that could be handled by a light duty officer was higher than when

Plaintiff was on light duty. Light duty assignments are provided on a case-by-case basis,

taking into account the workload available as well as the specific officer’s restrictions and in

part, preferences.




                                               Respectfully submitted,

                                               MARSHALL DENNEHEY
                                               WARNER COLEMAN & GOGGIN

                                       BY:      s/ Teresa O. Sirianni
                                               TERESA O. SIRIANNI, ESQUIRE
                                               PA ID # 90472
                                               MORGAN M. J. RANDLE, ESQUIRE
                                               PA ID #324470
                                               Counsel for Defendant, Cranberry Township
                                               Union Trust Building, Suite 700
                                               501 Grant Street
                                               Pittsburgh, PA 15219
                                               (412) 803-1174
                                               (412) 803-1188/fax
                                               tosirianni@mdwcg.com
                                               mmrandle@mdwcg.com
LEGAL/135415648.v1




                                                 37
